DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 08/23/2019.
Claims 1-27 and 29 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Since the specification does not limit "a computer-readable storage medium" to only non-transitory medium, for purposes of examination, it is assumed that the term is meant to also encompass signals per se, which is not statutory, see In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Applicant can overcome . 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 and 29  are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al US 2015/0237013 in view of Lee at al US 2014/0359047.


 	As per claim 1, Bansal discloses a method for managing firewall rules in a distributed firewall system comprising a plurality of firewall devices in a plurality of network domains ( fig.1, 0029 The controller 100 allows AppliedTo firewalls to be configured by users and/or automated processes ), the method comprising: 
 	compiling usage statistics for each rule in a set of rules at a first firewall device in a first domain (par 0029 The firewall rule configurator 105 configures, i.e. compiling, the AppliedTo firewall rules by interacting with users (through one or more user-interface (UI) modules) or with automated processes that are part of firewall provisioning and/or network configuration); 
 	identifying a first subset of rules to be removed from the first firewall device and to be added to a second firewall device in a second domain (fig.1, numeral 115 Firewall Rule Distributor identify the subset 1 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device and the second firewall device and par 0066 identifies and stores a subset of firewall rules for each VM that is executing on the host.); 
 	identifying a second subset of rules to be duplicated from the first firewall device to the second firewall device ( fig.1, numeral 115 Firewall Rule Distributor identify the subset 2 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain); 
 	transmitting an instruction to add the first and second subsets of rules to the second firewall device ( 0028 This added AppliedTo tuple lists the set of enforcement points at which the firewall rule has to be applied (i.e., enforced) and  par 0061  For each data end node that should receive AppliedTo firewall rules, 0008,when the membership change to a dynamic container requires the addition or removal of a firewall-enforcing device  and sends , i.e. transmitting, a firewall rule to a new firewall-enforcing device, or removes a firewall rule from a firewall-enforcing device); 
 	synchronizing usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device; and 
 	configuring the second firewall device (par 0073, The configurator 505 allows users (through the UI module 530) or the provisioning module 535 to specify AppliedTo firewall rules in terms of high-level enforcement point identifiers, i.e. any/second firewall device). 
 	Bansal does not explicitly discloses synchronizing usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device.
 	However, Lee discloses synchronizing usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device ( [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. In the example shown in FIG. 5, the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).
  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of enforcing firewall rules to the distributed firewall nodes of Bansal, based on the teaching synchronizing  data between domains of Lee, because doing so would provide synchronize, backup and protect data to and from an Infrastructure as a Service (IaaS) public cloud securely ( par 0055).

  
 	As per claim 2, Bansal in view of Lee discloses the method of claim 1, further comprising, determining that the second firewall device is required in the second domain (Lee, par 0059  A domain can include any number of end points such as servers that are interconnected themselves through a local network (e.g., local TCP/IP network). These servers can function as a data source, data destination, or both. For example, a server may function as a source of data where the data is to be transferred (e.g., moved or copied) to a cloud domain).  

 	As per claim 3, Bansal in view of Lee discloses the method of claim 2, wherein determining that the second firewall device is required in the second domain is responsive to detecting at least one of a traffic variation (Lee, par 0059 A domain can include any number of end points such as servers that are interconnected themselves through a local network (e.g., local TCP/IP network). These servers can function as a data source, data destination, or both. For example, a server may function as a source of data where the data is to be transferred (e.g., moved or copied) to a cloud domain) and a rule matching variation associated with the second domain (Bansal, [0035] When a firewall engine (not shown) identifies a firewall rule that matches a packet, the engine performs on the packet the act that is specified by the rule's Action identifier).  

 	As per claim 4, Bansal in view of Lee discloses the method of any of claim 1, wherein the first subset of rules is identified in accordance with being uniquely associated with traffic associated with the second domain (Bansal, fig.1, numeral 115 Firewall Rule Distributor identify the subset 1 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain and Lee par 0059  A domain can include any number of end points such as servers that are interconnected themselves through a local network (e.g., local TCP/IP network). These servers can function as a data source, data destination, or both. For example, a server may function as a source of data where the data is to be transferred (e.g., moved or copied) to a cloud domain).  

 	As per claim 5, Bansal in view of Lee discloses The method of any of claim 1, wherein the second subset of rules is identified in accordance with being common to all of the firewall devices in the network (Bansal, fig.1, numeral 115 Firewall Rule Distributor identify the subset 2 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain and Lee par 0059  A domain can include any number of end points ).  

 	As per claim 6, Bansal in view of Lee discloses The method of any of claim 1, wherein synchronizing usage statistics includes transmitting the usage statistics associated with the first subset of rules to the second firewall device (Lee, [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. In the example shown in FIG. 5, the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).  
 	As per claim 7, Bansal in view of Lee discloses the method of any of  claim 1, wherein synchronizing usage statistics includes removing the usage statistics associated with first subset of rules from the first firewall device (Lee, [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. ).  

 	As per claim 8, Bansal in view of Lee discloses the method of any of  claim 1, wherein synchronizing usage statistics includes modifying the usage statistics associated with the second subset of rules, stored at the first firewall device, to remove usage statistics uniquely associated with traffic from the second domain (Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C.).  

 	As per claim 9, Bansal in view of Lee discloses the method of any of  claim 1, wherein synchronizing usage statistics includes transmitting, to the second firewall device, usage statistics associated with the second subset of rules uniquely associated with traffic from the second domain (Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).  

 	As per claim 10, Bansal in view of Lee discloses The method of any of  claim 1, wherein configuring the second firewall device includes creating the second firewall device at the second domain ( Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain).  

 	As per claim 11,  Bansal in view of Lee discloses the method of any of claim 1, wherein configuring the second firewall device includes configuring an order of the rules at the second firewall device in accordance with the synchronized usage statistics ( Bansal, par 0073, The configurator 505 allows users (through the UI module 530) or the provisioning module 535 to specify AppliedTo firewall rules in terms of high-level enforcement point identifiers, i.e. any/second firewall device). 
 
 	As per claim 12, Bansal in view of Lee discloses The method of any of claim 1, further comprising, transmitting an instruction to remove the first subset of rules from the first firewall device (Bansal, 0008, sends the updated membership change to the group that is defined by the dynamic container. The method also sends a firewall rule to a new firewall-enforcing device, or removes a firewall rule from a firewall-enforcing device, when the membership change to a dynamic container requires the addition or removal of a firewall-enforcing device).  

 	As per claim 13, Bansal in view of Lee discloses the method of claim 12, further comprising, reordering the set of rules at the first firewall device in accordance with the synchronized usage statistics ( Bansal, 0092, converting the enforcement point identifiers, the translation process 600 ensures that all AppliedTo firewall rules are defined by low-level enforcement point identifiers that can be deciphered by all firewall-enforcing devices that receive the AppliedTo firewall rules. ).  

 	As per claim 14, Bansal in view of Lee discloses The method of any of claim 1 , wherein the first firewall device is a centralized firewall and the second firewall device is a distributed firewall (Bansal, fig.1, 0039  the controller, i.e. centralized, distributes some of the AppliedTo firewall rules to some of the nodes with the AppliedTo tuples (that specify the sets of enforcement points associated with the firewall rules), while distributing other firewall rules to other nodes, i.e., second firewall, without the AppliedTo tuples.).  



 	As per claim 15, Bansal discloses a firewall manager comprising circuitry including a processor and a memory ( FIG.1, FIREWALL DISTRIBUTOR ), the memory containing instructions executable by the processor whereby the network node is operative to:
 	compile usage statistics for each rule in a set of rules at a first firewall device in a first domain (par 0029 The firewall rule configurator 105 configures, i.e. compiling, the AppliedTo firewall rules by interacting with users (through one or more user-interface (UI) modules) or with automated processes that are part of firewall provisioning and/or network configuration); 
 	identify a first subset of rules to be removed from the first firewall device and to be added to a second firewall device in a second domain (fig.1, numeral 115 Firewall Rule Distributor identify the subset 1 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device and the second firewall device and par 0066 identifies and stores a subset of firewall rules for each VM that is executing on the host.); 
 	identify a second subset of rules to be duplicated from the first firewall device to the second firewall device ( fig.1, numeral 115 Firewall Rule Distributor identify the subset 2 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain); 
 	transmit an instruction to add the first and second subsets of rules to the second firewall device ( 0028 This added AppliedTo tuple lists the set of enforcement points at which the firewall rule has to be applied (i.e., enforced) and  par 0061  For each data end node that should receive AppliedTo firewall rules, 0008,when the membership change to a dynamic container requires the addition or removal of a firewall-enforcing device  and sends , i.e. transmitting, a firewall rule to a new firewall-enforcing device, or removes a firewall rule from a firewall-enforcing device); 
 	synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device; and 
 	configure the second firewall device (par 0073, The configurator 505 allows users (through the UI module 530) or the provisioning module 535 to specify AppliedTo firewall rules in terms of high-level enforcement point identifiers, i.e. any/second firewall device). 
 	Bansal does not explicitly discloses synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device.
 	However, Lee discloses synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device ( [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. In the example shown in FIG. 5, the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).
  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of enforcing firewall rules to the distributed firewall nodes of Bansal, based on the teaching synchronizing data between domains of Lee, because doing so would provide synchronize, backup and protect data to and from an Infrastructure as a Service (IaaS) public cloud securely ( par 0055).

 	As per claim 16, Bansal in view of Lee discloses the firewall manager of claim 15, further operative to, determine that the second firewall device is required in the second domain (Lee, par 0059  A domain can include any number of end points such as servers that are interconnected themselves through a local network (e.g., local TCP/IP network). These servers can function as a data source, data destination, or both. For example, a server may function as a source of data where the data is to be transferred (e.g., moved or copied) to a cloud domain).  
 	As per claim 17, Bansal in view of Lee discloses the firewall manager of claim 16, operative to determine that the second firewall device is required in the second domain, responsive to detecting at least one of a traffic variation and a rule matching variation associated with the second domain ( Bansal, fig.1, numeral 115 Firewall Rule Distributor identify the subset 1 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain and Lee par 0059  A domain can include any number of end points such as servers that are interconnected themselves through a local network (e.g., local TCP/IP network). These servers can function as a data source, data destination, or both. For example, a server may function as a source of data where the data is to be transferred (e.g., moved or copied) to a cloud domain).  

 	As per claim 18, Bansal in view of Lee discloses the firewall manager of claim 15 , wherein the first subset of rules is identified in accordance with being uniquely associated with traffic associated with the second domain ( Bansal, fig.1, numeral 115 Firewall Rule Distributor identify the subset 2 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain and Lee par 0059  A domain can include any number of end points).  
 	As per claim 19, Bansal in view of Lee discloses The firewall manager of claim 15, wherein the second subset of rules is identified in accordance with being common to all of the firewall devices in the network (Lee, [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain ).  

 	As per claim 20, Bansal in view of Lee discloses the firewall manager of  claim 15, wherein synchronizing usage statistics includes transmitting the usage statistics associated with the first subset of rules to the second firewall device (Lee, [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain ). 
 
 	As per claim 21, Bansal in view of Lee discloses the firewall manager of  claim 15, wherein synchronizing usage statistics includes removing the usage statistics associated with first subset of rules from the first firewall device (Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C).  

 	As per claim 22, Bansal in view of Lee discloses the firewall manager of claim 15, wherein synchronizing usage statistics includes modifying the usage statistics associated with the second subset of rules, stored at the first firewall device, to remove usage statistics uniquely associated with traffic from the second domain (Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).  

 	As per claim 23, Bansal in view of Lee discloses the firewall manager of claim 15, wherein synchronizing usage statistics includes transmitting, to the second firewall device, usage statistics associated with the second subset of rules uniquely associated with traffic from the second domain ( Lee [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain).  

 	As per claim 24, Bansal in view of Lee discloses The firewall manager of claim 15, wherein configuring the second firewall device includes creating the second firewall device at the second domain (Bansal, par 0073, The configurator 505 allows users (through the UI module 530) or the provisioning module 535 to specify AppliedTo firewall rules in terms of high-level enforcement point identifiers, i.e. any/second firewall device ).  

 	As per claim 25, Bansal in view of Lee discloses The firewall manager of claim 15, wherein configuring the second firewall device includes configuring an order of the rules at the second firewall device in accordance with the synchronized usage statistics (Bansal, 0008, sends the updated membership change to the group that is defined by the dynamic container. The method also sends a firewall rule to a new firewall-enforcing device, or removes a firewall rule from a firewall-enforcing device, when the membership change to a dynamic container requires the addition or removal of a firewall-enforcing device).  
 	As per claim 26, Bansal in view of Lee discloses The firewall manager of claim 15, further operative to, transmit an instruction to remove the first subset of rules from the first firewall device (Bansal, 0092, converting the enforcement point identifiers, the translation process 600 ensures that all AppliedTo firewall rules are defined by low-level enforcement point identifiers that can be deciphered by all firewall-enforcing devices that receive the AppliedTo firewall rules).  

 	As per claim 27, Bansal in view of Lee discloses The firewall manager of claim 26, further operative to, reorder the set of rules at the first firewall device in accordance with the synchronized usage statistics ( Bansal, fig.1, 0039  the controller, i.e. centralized, distributes some of the AppliedTo firewall rules to some of the nodes with the AppliedTo tuples (that specify the sets of enforcement points associated with the firewall rules), while distributing other firewall rules to other nodes, i.e., second firewall, without the AppliedTo tuples).

 	As per claim 29, Bansal discloses A computer readable storage medium storing executable instructions, which when executed by a processor ( fig.1, firewall rule distributor), cause the processor to: 
	compile usage statistics for each rule in a set of rules at a first firewall device in a first domain (par 0029 The firewall rule configurator 105 configures, i.e. compiling, the AppliedTo firewall rules by interacting with users (through one or more user-interface (UI) modules) or with automated processes that are part of firewall provisioning and/or network configuration); 
 	identify a first subset of rules to be removed from the first firewall device and to be added to a second firewall device in a second domain (fig.1, numeral 115 Firewall Rule Distributor identify the subset 1 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device and the second firewall device and par 0066 identifies and stores a subset of firewall rules for each VM that is executing on the host.); 
 	identify a second subset of rules to be duplicated from the first firewall device to the second firewall device ( fig.1, numeral 115 Firewall Rule Distributor identify the subset 2 of firewall rules with AppliedTo to the firewall 120 Nodes 135,i.e. include the first firewall device/domain and the second firewall device/domain); 
 	transmit an instruction to add the first and second subsets of rules to the second firewall device ( 0028 This added AppliedTo tuple lists the set of enforcement points at which the firewall rule has to be applied (i.e., enforced) and  par 0061  For each data end node that should receive AppliedTo firewall rules, 0008,when the membership change to a dynamic container requires the addition or removal of a firewall-enforcing device  and sends , i.e. transmitting, a firewall rule to a new firewall-enforcing device, or removes a firewall rule from a firewall-enforcing device); 
 	synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device; and 
 	configure the second firewall device (par 0073, The configurator 505 allows users (through the UI module 530) or the provisioning module 535 to specify AppliedTo firewall rules in terms of high-level enforcement point identifiers, i.e. any/second firewall device). 
 	Bansal does not explicitly discloses synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device.
 	However, Lee discloses synchronize usage statistics associated with the first and second subsets of rules between the first firewall device and the second firewall device ( [0020] The managing the transfer of the data may include synchronizing changes made to the transferred data. The central management system may be coupled to a third network domain, remote from the first and second network domains, and the method may include receiving at the central management system a result from processing the data transferred from the first network domain to the second network domain, and transmitting the result to the third network domain  and 0087 an automatic file sync across the first enterprise domain, cloud domain, and second enterprise domain. In the example shown in FIG. 5, the source server in the first enterprise domain includes a first folder 510A having a first set of files 515A. The cloud server in the cloud domain includes a second folder 510B having a second set of files 515B. The backup server in the second enterprise domain includes a third folder 510C having a third set of files 515C. ).
 	  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of enforcing firewall rules to the distributed firewall nodes of Bansal, based on the teaching synchronizing data between domains of Lee, because doing so would provide synchronize, backup and protect data to and from an Infrastructure as a Service (IaaS) public cloud securely (par 0055).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yisan et al US 2018/0159826  an administrator for computing environment 100 may define the firewall rules that correspond to each attached application, and may distribute the rules to the hypervisors within the environment. The hypervisors and VNICs may then dynamically implement required rules based on the applications that are allocated to the virtual machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495